Exhibit 10.26

NEWMARK HOLDINGS, L.P. PARTICIPATION PLAN

 

  1. Purpose of the Plan

The purpose of this Newmark Holdings, L.P. Participation Plan (the “Plan”) is to
advance the interests of Newmark Group, Inc. (“Newmark”) by providing a
tax-efficient means, through the grant of Bonus Awards, Discount Purchase
Awards, and Purchase Awards enabling Participants to acquire Partnership
Interests, to (a) attract, retain, incentivize, and reward present and
prospective officers, employees and consultants of and service providers to
Newmark and its Affiliates, and (b) enable such persons to acquire or increase a
proprietary interest in the Partnership in order to promote a closer identity of
interests between such persons and Newmark and its stockholders.

 

  2. Definitions

Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meanings set forth in this Section.

2.1 “Affiliate” means any domestic or foreign corporation, partnership, limited
liability company, or other entity that directly or indirectly is controlled by
Newmark.

2.2 “Award” means a compensatory award granted under the Plan, pursuant to which
a Participant acquires, or has the right or opportunity to acquire, Partnership
Interests, and includes Bonus Awards, Discount Purchase Awards, and Purchase
Awards.

2.3 “Award Agreement” means a written document prescribed by the Committee and
provided to a Participant evidencing the grant of an Award.

2.4 “Beneficiary” means the person(s) or trust(s) entitled by will or the laws
of descent and distribution to receive any rights or benefits with respect to an
Award that survive a Participant’s death; provided, however, that, if at the
time of the Participant’s death, the Participant had on file with the Committee
a written designation of a person(s) or trust(s) to receive such rights or
benefits, then such person(s) (if still living at the time of the Participant’s
death) or trust(s) shall be the “Beneficiary” for purposes of the Award.

2.5 “Board” means the Board of Directors of Newmark.

2.6 “Bonus Award” means any Award for which the Participant pays no
consideration (other than the performance of services).

2.7 “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.

2.8 “Committee” means the compensation committee of the Board; the Board, where
the Board is acting as the Committee pursuant to Section 3.1; and such senior
executive(s) of Newmark as may be delegated any of the Committee’s powers and
duties under the Plan pursuant to Section 3.3.



--------------------------------------------------------------------------------

2.9 “Discount Purchase Award” means any Award that requires the Participant to
pay consideration (in cash, foregone cash compensation, Partnership Interests,
other Awards, or other consideration (other than the performance of services)),
the Fair Market Value of which is less than the Fair Market Value of the
Partnership Interests subject thereto as determined on the date of grant of the
Award.

2.10 “Fair Market Value” means, with respect to Partnership Interests, other
Awards, or other consideration (other than the performance of services), the
fair market value determined by the Committee using a reasonable valuation
method consistent with applicable provisions of the Code, applicable accounting
principles, and other applicable law and regulation.

2.11 “Newmark” means Newmark Group, Inc., a Delaware corporation, and any
successor thereto, as the sole member of the general partner of the Partnership.

2.12 “Newmark LTIP” means the Newmark Group, Inc. Long Term Incentive Plan, as
the same may from time to time be amended and/or restated.

2.13 “Participant” means any eligible person who has been granted an Award.

2.14 “Partnership” means Newmark Holdings, L.P., a limited partnership organized
under the laws of the State of Delaware, and any successor thereto as provided
in Section 6.

2.15 “Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, Amended and Restated as of December 13, 2017, as
the same may from time to time be further amended and restated.

2.16 “Partnership Interests” means limited partnership interests of the
Partnership issued pursuant to the Partnership Agreement, and such other
securities as may be substituted or resubstituted for Partnership Interests
pursuant to Section 6.

2.17 “Purchase Award” means any Award that requires the Participant to pay
consideration (in cash, foregone cash consideration, Partnership Interests,
other Awards, or other consideration (other than the performance of services)),
the Fair Market Value of which is equal to or greater than the Fair Market Value
of the Partnership Interests subject thereto as determined on the date of grant
of the Award.

 

  3. Administration

3.1 The Committee. The Committee shall administer the Plan. To the extent
permitted by applicable law and regulation, the Board may perform any function
of the Committee under the Plan. In addition, the Board, Newmark, and the
general partner of the Partnership shall have the respective authority and
responsibility specifically reserved to them under the Plan, the Partnership
Agreement, the Partnership’s general partner’s organic documents, Newmark’s
Certificate of Incorporation and By-laws, and applicable law and regulation.

 

-2-



--------------------------------------------------------------------------------

3.2 Powers and Duties of the Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Committee shall have the authority and
responsibility to:

(a) adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Committee may deem necessary or advisable to administer the
Plan;

(b) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any rules and regulations,
Award Agreement, or other instrument hereunder;

(c) make determinations relating to eligibility for and entitlements in respect
of Awards, and to make all factual findings related thereto; and

(d) make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

All decisions and determinations of the Committee may be made in its sole and
absolute discretion and shall be final and binding upon all Participants,
Beneficiaries, and other persons claiming any rights under the Plan, any Award,
or any Award Agreement.

3.3 Delegation by the Committee. To the extent permitted by applicable law and
regulation, the Committee may delegate, on such terms and conditions as it
determines, to one or more senior executives of Newmark (i) the power to grant
Awards to Participants other than officers of Newmark and (ii) other
administrative duties under the Plan with respect thereto. Any such delegation
may be revoked by the Committee at any time.

3.4 Limitation of Liability. Each member of the Committee shall be entitled, in
good faith, to rely or act upon any report or other information furnished to him
or her by any officer or other employee of Newmark or any of its Affiliates,
Newmark’s independent registered public accounting firm, or any executive
compensation consultant, legal counsel, or other professional retained by
Newmark to assist in the administration of the Plan. No member of the Committee,
nor any officer or employee of Newmark acting on behalf of the Committee, shall
be personally liable for any action, decision, or determination taken or made in
good faith with respect to the Plan, any Award, or any Award Agreement, and all
members of the Committee and any officer or employee of Newmark or any of its
Affiliates acting on behalf of the Committee shall, to the extent permitted by
applicable law and regulation, be fully indemnified and protected by Newmark and
its Affiliates with respect to any such action, decision, or determination.

 

  4. Awards

4.1 Eligibility. The Committee shall select Participants from among present and
prospective officers, employees and consultants of and service providers to
Newmark and its Affiliates.

 

-3-



--------------------------------------------------------------------------------

4.2 Types of Awards. The Committee shall determine the types of Awards to be
granted under the Plan, which shall include Bonus Awards, Discount Purchase
Awards, and Purchase Awards. The Committee is authorized to grant Awards in lieu
of obligations of Newmark or any of its Affiliates to pay cash or grant other
awards under other plans or compensatory arrangements, to the extent permitted
by such other plans or arrangements. Partnership Interests issued pursuant to an
Award that includes a purchase right shall be purchased for such consideration,
paid for at such times, by such methods, in such amounts, and in such forms,
including cash, foregone cash consideration, Partnership Interests, other
Awards, or other consideration (other than the performance of services), as the
Committee shall determine.

4.3 Terms and Conditions of Awards. The Committee shall determine all of the
terms and conditions of each Award, including, but not limited to, the number of
Partnership Interests subject to the Award and any purchase price, any
restrictions or conditions relating to transferability, forfeiture,
exercisability, or settlement, and any schedule or performance conditions for
the lapse of such restrictions or conditions, and any accelerations or
modifications thereof, based in each case upon such considerations as the
Committee shall determine. The Committee shall determine whether, to what
extent, and under what circumstances an Award may be settled, or may be
canceled, forfeited, or surrendered. The right of a Participant to receive,
exercise, or settle an Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and measures of performance as it may deem
appropriate in establishing performance conditions, and may reduce or increase
the amounts payable under any Award subject to performance conditions.

4.4 Stand-Alone, Additional, Tandem, and Substitute Awards. Awards may be
granted either alone or in addition to, in tandem with, or in substitution or
exchange for any other Award or any award granted under another plan of Newmark
or any of its Affiliates, or any business entity to be acquired by Newmark or
any of its Affiliates, or any other right of a Participant to receive payment
from Newmark or any of its Affiliates. In granting a new Award that includes a
purchase right, the Committee may determine that the Fair Market Value of any
surrendered Award or other award may be applied, at either the time of grant or
exercise, to reduce or pay the purchase price of the new Award.

4.5 Awards Involving Exchangeable Partnership Interests. If and to the extent
that any Partnership Interest subject to an Award is exchangeable for or
otherwise represents a right to acquire shares of Class A Common Stock of
Newmark, such shares shall be issued by Newmark pursuant to an Other Stock-Based
Award granted under Section 6(h) of the Newmark LTIP, subject to all of the
terms and provisions of such Newmark LTIP, and such right shall be subject to
adjustment as provided in Section 8.06 of the Partnership Agreement and
Section 4(c) of the Newmark LTIP.

 

  5. Limitations on Awards

The maximum aggregate number of Partnership Interests that may be issued
pursuant to all Awards granted under the Plan shall be determined from time to
time by the Board; provided, however, that an Award that, in accordance with
Section 4.5, involves a

 

-4-



--------------------------------------------------------------------------------

Partnership Interest which is exchangeable for or otherwise represents a right
to acquire shares of Class A Common Stock of Newmark may only be granted if and
to the extent that such shares are available for issuance pursuant to an Other
Stock-Based Award under the terms and provisions of the Newmark LTIP, including,
but not limited to, Sections 4 and 8 thereof. Any Partnership Interests subject
to an Award that is cancelled or forfeited, lapses, or is otherwise terminated
without the issuance of such Partnership Interests shall no longer be counted
against any maximum aggregate limitation established from time to time by the
Board and may again be made subject to Awards.

 

  6. Adjustments

In the event of any change in the terms, number, or value of outstanding
Partnership Interests by reason of any dividend, split or reverse split, any
reorganization, recapitalization, merger, amalgamation, consolidation, spin-off,
combination or exchange, any repurchase, liquidation or dissolution, any large,
special and non-recurring distribution, or any other similar extraordinary
transaction, the Committee shall make such adjustment as it deems to be
equitable in order to preserve, without enlarging, the rights of Participants,
as to (i) the number and kind of Partnership Interests which may be issued under
the Plan, (ii) the number and kind of Partnership Interests related to
then-outstanding Awards, and (iii) the purchase price relating to any Award. In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in then-outstanding Awards (including,
but not limited to, cancellation of Awards in exchange for the intrinsic value,
if any, of the vested portion thereof, substitution of Awards using securities
or other obligations of a successor entity, acceleration of the exercise or
expiration date of Awards, or adjustment to performance goals in respect of
Awards) in recognition of unusual or nonrecurring events (including, but not
limited to, events described in the preceding sentence, as well as acquisitions
and dispositions of businesses and assets) affecting the Partnership, any of its
Affiliates, or any of their respective business units, or the financial
statements of the Partnership, but not limited to any of its Affiliates, or any
of their respective business units, or in response to changes in applicable
accounting principles or other law or regulation. Notwithstanding the foregoing,
if any such event will result in the acquisition of all or substantially all of
the Partnership’s outstanding Partnership Interests or assets, then, if the
document governing such acquisition (e.g., merger agreement) specifies the
treatment of outstanding Awards under this Section 6, such treatment shall
govern without the need for any action by the Committee.

 

  7. General Provisions

7.1 Compliance with Applicable Law, Regulation, and Other Obligations. The
Partnership shall not be obligated to issue Partnership Interests in connection
with any Award or take any other action under the Plan or the Partnership
Agreement, including, but not limited to, permitting the exchange or other
exercise of a right to acquire shares of Class A Common Stock of Newmark
pursuant to a Partnership Interest that is or was subject to an Award in
accordance with Section 4.5, in a transaction subject to the registration or
other requirements of any applicable securities law or any other law,
regulation, or other obligation of the Partnership, until the Partnership is
satisfied that such laws, regulations, and other obligations have been complied
with in full.

 

-5-



--------------------------------------------------------------------------------

7.2 Limitations on Transferability. Awards and other rights or benefits under
the Plan shall not be transferable by a Participant except to a Beneficiary in
the event of the Participant’s death (to the extent any such Award, by its
terms, survives the Participant’s death), and, if exercisable, shall be
exercisable during the lifetime of a Participant only by such Participant or his
guardian or legal representative; provided, however, that such Awards and other
rights or benefits may be transferred during the lifetime of the Participant,
for purposes of the Participant’s estate planning or other purposes consistent
with the purposes of the Plan (as determined by the Committee), and may be
exercised by such transferees in accordance with the terms of such Award, in
each case only if and to the extent permitted by the Committee. Awards and other
rights or benefits under the Plan may not be pledged, mortgaged, hypothecated,
or otherwise encumbered, and shall not be subject to the claims of creditors. A
Beneficiary, transferee, or other person claiming any rights or benefits under
the Plan, any Award, or any Award Agreement shall be subject to all of the terms
and conditions of the Plan and any Award Agreement applicable to the relevant
Participant and Award, except as otherwise determined by the Committee, and to
any additional terms and conditions deemed necessary or advisable by the
Committee, whether imposed at or subsequent to the grant or transfer of the
Award.

7.3 No Right to Continued Employment or Service; Leaves of Absence; Sales of
Affiliates. None of the Plan, the grant of any Award, or any other action taken
hereunder shall be construed as giving any employee, officer, consultant,
service provider or other person the right to be retained in the employ or
service of Newmark or any of its Affiliates (for the vesting period or any other
period of time), nor shall it interfere in any way with the right of Newmark or
any of its Affiliates to terminate any person’s employment or service at any
time. Unless otherwise specified in the applicable Award Agreement or determined
by the Committee at the time of the event, (i) an approved leave of absence
shall not be considered a termination of employment or service for purposes of
an Award, and (ii) any Participant who is employed by or provides services to an
Affiliate shall be considered to have terminated employment or service for
purposes of an Award if such Affiliate is sold or no longer qualifies as an
Affiliate, unless such Participant remains employed by or continues to provide
services to Newmark or another of its Affiliates.

7.4 Taxes. Newmark and any of its Affiliates are authorized to withhold from any
Partnership Interests issued under the Plan, any distribution or other payment
relating to a Partnership Interest, or any payroll or other payment to a
Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem necessary or advisable to enable Newmark, its
Affiliates, and Participants to satisfy their obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or repurchase Partnership
Interests or other payments and to make cash payments to applicable taxing
authorities in respect thereof in satisfaction of withholding tax obligations.

7.5 Changes to the Plan and Awards. The Board may amend, suspend, discontinue,
or terminate the Plan or the Committee’s authority to grant Awards without the
consent of Participants; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant under any then-outstanding Award. The Committee may amend, suspend,
discontinue, or terminate any then-outstanding

 

-6-



--------------------------------------------------------------------------------

Award and any Award Agreement relating thereto; provided, however, that, without
the consent of an affected Participant, no such action may materially impair the
rights of such Participant under such Award. Any action with respect to a
then-outstanding Award taken by the Committee pursuant to a specific
authorization set forth in another Section of the Plan shall not be treated as
an action described in this Section 7.5.

7.6 No Right to Awards; No Partner Rights. No Participant or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment among Participants, officers, employees, consultants and
service providers. No Award shall confer upon any Participant any of the rights
of a partner of the Partnership unless and until Partnership Interests are duly
issued to the Participant in accordance with the terms of the Award.

7.7 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
Partnership Interests not yet issued to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general creditor of the
Partnership; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Partnership’s obligations under
the Plan to issue Partnership Interests pursuant to any Award, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

7.8 Nonexclusivity of the Plan. The adoption of the Plan shall not be construed
as creating any limitations on the power of the Board, Newmark, or any of its
Affiliates, including, but not limited to, the Partnership, to adopt such other
compensatory or other arrangements as it may deem necessary or desirable,
including the granting of awards otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.

7.9 Governing Law and Regulation. The Plan and all Award Agreements shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction), and applicable
federal and other law and regulation.

7.10 Severability of Provisions. If any provision of the Plan or of any Award
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof or thereof, and
the Plan and the Award Agreement shall be construed and enforced as if such
provisions had not been included.

7.11 Termination of Authority To Grant Awards. Unless earlier terminated by the
Board, the Committee’s authority to grant Awards shall terminate on the day
before the tenth anniversary of the effective date of the Partnership’s adoption
of the Plan. Upon any such termination of the Plan, no new grants of Awards may
be made, but then-outstanding Awards shall remain outstanding in accordance with
their terms, and the Committee otherwise shall retain its full powers and duties
under the Plan with respect to such Awards.

 

-7-